Me. Justice Wole
delivered the opinion of the Court.
The considerations of the foregoing opinion, ■ante, p. 643, are applicable to the present suit. In addition we may say at the instance of the bank that none of the alleged blame could be imputed to it. The bank was merely a purchaser at the sale and can not be held to have espoused the alleged fault, blame or errors of the executing creditors. Hence the kind of action begun in this case did not lie against the bank.
Mr. Justice Hutchison concurs in the result.